


Exhibit 10.30
        
RESTRICTED STOCK UNIT GRANT AGREEMENT
This restricted stock unit Agreement is made and entered into as of May 7, 2013,
by and between CSX Corporation (“CSX”), a Virginia corporation, and Clarence W.
Gooden (the “Recipient”). CSX grants restricted stock units (“RSUs”) to
encourage a long-term perspective and commitment from its employees.
In consideration of their mutual promises and undertakings, CSX and Recipient
mutually agree as follows:
1.
Award. In consideration of Recipient’s continued and uninterrupted employment
with CSX, or an Affiliate thereof, for the period from May 7, 2013 through May
6, 2016 (the “Restricted Period”), the Recipient is hereby granted 21,349 RSUs
wherein each unit represents one share of CSX Corporation common stock, $1 par
value (“CSX Stock”).



2.
Vesting. The RSUs shall fully vest upon Recipient’s completion of the Restricted
Period, except as provided below in Section 6.

        
3.
Settlement and Delivery of Shares with Holding Period. Payment of vested RSUs
will be paid as soon as practicable after completion of the Restricted Period in
the form of CSX Stock. Such shares may not be sold for a period of one year
following receipt with the following exceptions: (i) after the Recipient
terminates employment, (ii) for payment by Recipient of applicable withholding
taxes, (iii) where Recipient sells shares in connection with a change in control
event as defined by the CSX Stock and Incentive Award Plan, and (iv) a person or
entity that acquires the shares from the Recipient by will or the laws of
descent and distribution.



4.
CSX Stock and Incentive Award Plan. The grant hereunder is made under the CSX
Stock and Incentive Award Plan (the “Plan”), the provisions of which are hereby
incorporated by reference except as otherwise provided specifically herein.



5.
Dividend Equivalents. During the Restricted Period, CSX will pay to Recipient,
based upon the number of RSUs granted, an amount equal to dividends (“Dividend
Equivalents”) declared and payable on CSX Stock net of applicable withholding
taxes.



6.
Termination of Employment. In the event of a termination of Recipient’s
employment before the end of the Restricted Period for any reason other than
death, disability or retirement, all RSUs shall be forfeited. In the event of a
termination of Recipient’s employment before the end of the Restricted Period,
by reason of Recipient’s death or disability, full and immediate vesting shall
apply, and CSX Stock shall be awarded as soon as practicable following such
event. In the event of a termination of Recipient’s employment before the end of
the Restricted Period by reason of retirement, pro rata vesting shall apply, and
CSX Stock shall be awarded in December of the year in which such retirement
occurs. The pro rata computation will be determined based upon the number of
months of employment completed during the Restricted Period. 



For purposes of this Agreement, “retirement” shall mean the attainment of age 55
and 10 years of service with the Company or an Affiliate, or attainment of age
65. “Disability” shall mean the Recipient’s becoming disabled within the meaning
of the long-term disability plan of the Company covering the Recipient.


Any RSUs granted to the Recipient that do not vest under the terms of this
Agreement shall be forfeited.


7.
Withholding of Tax. Recipient shall be solely responsible for any and all
federal, state, and local taxes which may be imposed on the Recipient as a
result of the vesting of the RSU grant, the receipt of CSX Stock, and receipt of
dividend equivalents. CSX is required to withhold income taxes at the prescribed
supplemental income and employment tax rates at the time such taxes are due.
Upon issuance of CSX stock, CSX will withhold the minimum number of whole shares
equal in value to such required withholding amount. No additional voluntary
withholding amount is permitted.



8.
Assignment of Restricted Stock Units Prohibited. The RSUs may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of.



9.
Shareholder Rights. The RSUs shall confer no other shareholder rights upon the
Recipient except as provided herein unless and until such time as the award has
been settled by the transfer of CSX Stock to the Recipient.



10.
Not a Contract of Employment. Nothing in this Agreement shall be interpreted or
construed to create a contract of employment between the Company and the
Recipient. This Agreement is intended solely to provide Recipient an incentive
to continue existing employment.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date indicated below.
RECIPIENT:
 
CSX CORPORATION:
/s/ Clarence W. Gooden
 
By: /s/ Michael Ward    
Clarence W. Gooden
 
  Michael J. Ward
 
 
 Chairman, President and Chief Executive Officer
Date: May 17, 2013
 
 
 
 
 




            


    








































